 525
 
GAYLORD CHEMICAL CO
.
 
 
358 NLRB No. 63
 
Gaylord Chemical Co., LLC 
and
 
 
United Steelwor
k-
ers International Union and its Local 887.  
Case 
10

CA

038782
 
June 2
5
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES 
 
AND 
G
RIFFIN
 
On August 18, 2011, Administrative Law Judge Ira 
Sandron issued the attached decision.  The Respondent 
filed exceptions and a supporting brief.  
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member pa
nel.  
 
The Board has considered the record in light of the e
x-

rulings, findings,
1
 
and conclusions, and to adopt his re
c-
ommended Order.
 
ORDER
 
The National Labor Relations Board adopts the re
c-
ommended
 
Order of the administrative law judge and 
orders that the Respondent, Gaylord Chemical Company, 
                                        
                  
 
1
 
Although the Respondent states that the parties do not dispute sal
i-

i-


e-
ponderance of all the relevant evidence convinces us that they are i
n-
correct.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 
188 
F.2d 362 (3d Cir. 1951).  
We have carefully exam
ined the record and 
find no basis for reversing the findings.  
 
Chairman Pearce and Member Hayes find it unnecessary to pass on 

executive board member Ronald Talley was unlawful, becaus
e the 
finding is cumulative and does not affect the remedy.  Member Griffin 


m-

of work at the new 
Tuscaloosa facility and asked him why he thought the employees nee
d-
ed a union.  Thereafter, Smith told Talley that unions were divisive, 
negatively affected company growth, and constituted a waste of money; 


occurred on the very day that the Respondent informed the Union that it 
would not recognize and bargain with it, essentially conveyed the me
s-

j
eopardy.  See 
Scheid Electric
, 355 NLRB 160 (2010) (questioning of 

-
ranking officer was coercive 
because the questioning implied that employer was prepared to wit
h-
draw recognition from the union and effectively suggested 
to employee 

On the facts presented here, Member Griffin agrees with the judge that 
the interrogation had a reasonable tendency to be coercive and therefore 
violated Sec. 8(a)(1) of t
he Act.  
 

memorandum of agreement] regarding post
-
relocation employment of 

employees only through the period of time necessary 
to substantially 
relocate or dismantle the Bogalusa plant.       
 
LLC, Tuscaloosa, Alabama, its officers
,
 
agent
s
, succe
s-
sors, and assigns, shall take the action set forth in the 
Order.
 
 
Kerstin I. Meyers, Esq., 
for the Genera
l Counsel.
 
Jeffrey A. Schwartz, Esq. (Jackson Lewis LLP), 
of Atlanta, 
Georgia, for the Respondent.
 
Glen M. Connor, Esq. (Quinn, Connor, Weaver, Davies & Ro
u-
co, LLP), 
of Birmingham, Alabama, for the Charging Party. 
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
I
RA 
S
ANDRON
, Administrative Law Judge.  This matter arises 
out of a complaint and notice of hearing issued on April 29, 
2011, against Gaylord Chemical Company, LLC (the Respon
d-
ent or the Company), stemming from unfair labor practice 
(ULP) charges filed by the 
United Steelworkers International 
Union (USW International) and its Local 887 (the Union).
 
 
Pursuant to notice, I held a trial in Birmingham, Alabama, 
on June 27 and 28, 2011, at which I afforded the parties full 
opportunity to be heard, to examine and cro
ss
-
examine wi
t-
nesses, and to introduce evidence.
 
Issues
 
(1)  Since on about October 25, 2010,
1
 
has the Respondent 
violated Section 8(a)(5) and (1) of the National Labor Relations 
Act (the Act) by unlawfully failing and refusing to recognize 
and bargain wit
h the Union as the collective
-
bargaining repr
e-

relocation of operations from Bogalusa, Louisiana, to Tusc
a-
loosa, Alabama
.
 
(2)  Since the same date, has the Respondent violated Section 
8
(a)(5) and (1) by failing and refusing to provide the Union 
with information that it had requested that was relevant and 

l-
lective
-
bargaining representative of those employees
.
 
(3) Did the Respond
ent violate Section 8(a)(5) and (1) by 

January 2011, without providing the 
u
nion prior notice and an 
opportunity to bargain
.
 
 
(4)  Did Marc Smith, 
v
ice 
p
resident/
m
anufacturing, in about 
late 
September and on October 25, violate Section 8(a)(1) by 
interrogating employees about their union sympathies
.
 
Witnesses and Credibility
 
The General Counsel called 
U
nion 
R
epresentatives Daniel 
Flippo, district director for District 9, and Michael Tourne, a 
USW International staff representative; and employees Doug 
Mitchell, Wendell Sullivan, and Ronald Talley, all transferees 

witnesses appeared straightforward in demeanor and in their 
recitation of e
vents, and none displayed any hints of attempts to 
embellish or otherwise skew their testimony.   
 
The Respondent called no witnesses, despite the fact that 

representative pursuant to my sequestra
tion order.  The R
e-
                                        
                  
 
1
 
All subsequent dates occurred in 2010, unless otherwise indicated.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
526
 

involved in the events underlying the allegations must be 
deemed to raise the suspicion that their testimony would not 

es and 

adverse inference against the Respondent on these matters.  See 
Palagonia Bakery Co.,
 
339 NLRB 515, 538 (2003);
 
Dalikichi 
Sushi
, 335 NLRB 622, 622 (2001); 
International Automated 
Machin
es
, 285 NLRB 1122, 1123 (1987), enfd. mem
.
 
861 F.3d 
730 (6th Cir. 1988).
 

witnesses.  I note that most of the salient facts in this case are 

ange of 
documentary and factual stipulations.
2
 
 
Facts
 
Based on the entire record, including testimony and my o
b-
servations of witness demeanor, documents, and stipulations, as 
well as the helpful posttrial briefs that all three parties filed, I 
find the fol
lowing.
 
The Respondent is a Louisiana limited liability corporation 
with an office and place of business in Tuscaloosa, Alabama, 
where it is engaged in the business of manu
facturing dimethyl 
sulfo
xide (DMSO).  The Respondent has admitted jurisdiction, 
and 
I so find.
 

(the plant or the facility) was located in Bogalusa, Louisiana, 
and the Union

the USW International and its designated local 
union

represented a unit of all production and maintenance 
ho

designation and the ownership of the facility have changed 
through the years.  
 

o-
cals.  The first is an amalgamated local, a smaller unit
 
that is 

is a full
-
fledged independent local.  Locals report to districts, 
which are divided for administrative purposes into sub
-
districts.  
The districts report directly to the USW Internat
ional.  There 
are 13 districts nationwide, as established by the USW Intern
a-

2008:  Alabama comes under the jurisdiction of District 9, 
whereas Louisiana is under District 13.
3
    
 
On Septembe
r 1, 2007, the Respondent purchased the facility 
from its predecessor, Temple Inland.  Their purchase agreement 
provided that the lease on the Bogalusa plant would expire, and 
the parties anticipated that the operations would be relocated.
 
On July 31, 2007
, the Respondent and the Union entered into 
a memorandum of agreement (MOA), providing that the R
e-
spondent would honor the provisions of the existing labor 
agreement, with certain modifications and changes.
4
  
 
In about February 2009, the Respondent informe
d employees 
that it was closing the Bogalusa facility and was opening a new 
facility in Tuscaloosa.  In the same time period, the Respondent 
extended job offers to all employees in the Bogalusa bargaining 
unit who were willing to relocate to Tuscaloosa.
 
                                        
                  
 
2
 
Jt. Exhs. 1(a)

13.
 
3
 
See GC Exh. 13 at 5

6.
 
4
 
Jt. Exh. 1(b).
 
On
 
March 29, 2009, the Respondent and the Union signed a 
new collective
-
bargaining agreement, effective through August 
31, 2011, or the cessation of operations at the Bogalusa facility 
(with certain qualifications not here relevant).
5
  
Representatives 
of the
 
USW International, District 13, and Local 13
-
189 (an 
amalgamated local) signed on behalf of the Union.  The parties, 
on about March 27, 2009, also entered into an MOA providing, 
inter alia, that employees would enjoy continued employment 
during and after 
relocation.
6
  
As in negotiations for the 2007 
MOA, Tourne participated in negotiations for these agreements 
and signed as a representative of the International.
 
On September 6, the Respondent began the process of clo
s-
ing its Bogalusa facility and relocatin
g its equipment, supplies, 
materials
,
 
and products to Tuscaloosa.  The entire relocation 
process took approximately 108 days.  The Tuscaloosa facility 
began producing DMSO, the sole product manufactured at the 
plant, on December 16.  The Bogalusa plant clo
sed in about 
January 2011.
 
As early as the week ending September 11, unit employees 
from Bogalusa began relocating to Tuscaloosa.  By the week 
ending October 30, 12 of approximately 18 unit employees 
from Bogalusa had permanently transferred to the Tuscalo
osa 
facility.  They perform job functions substantially similar to 
those they performed in Bogalusa.  Two other employees have 
been hired to work at the plant.  The Respondent concedes that 
the Tuscaloosa plant operates in basically unchanged form and 
that
 
it continues to employ as a majority of its employees ind
i-
viduals who were previously employed at its Bogalusa facility.
7
   
 

spection 
of eight 
authorization cards from current employees that are in 
the Un

u-
ary 27, 2011; two were dated February 2, 2011; two were dated 
February 3, 2011; one was dated February 8, 2011; and one was 
dated February 10, 2011.  
 
Union Requests to Bargain and for Information
 
Flipp

t-

chief executive officer.  He stated that the Union understood a 
majority of employees at Tuscaloosa were from the Bogalusa 
unit, and he re
quested bargaining, as well as a list of names, job 
classifications, seniority dates, rates of pay
,
 
and benefits for 
unit employees.
8
  
He sent them a similar letter, again requesting 
bargaining and the same information, on September 23.
9
 
 
By September 30 l
etter, Dennis asked Flippo what District 

r-
gaining representative.
10
 
By letter of October 19 to Dennis and Smith, Flippo stated 
that the USW International was the certificated bargaining re
p-
resen
tative.
11
  
He again requested bargaining and once more 
                                        
                  
 
5
 
Jt. Exh. 2.  
 
6
 
Jt. Exh. 3.
 
7
 
See Jt. Exh. 11, showing that of the 14 current unit employees, 12 
came from Bogalusa.
 
8
 
Jt. Exh. 4.  
 
9
 
Jt. Exh. 5.
 
10
 
Jt. Exh. 6.
 
11
 
Jt. Exh. 7.
 
 GAYLORD CHEMICAL CO
.
 
 
 
527
 
requested the information for which he had asked in the letters 
referenced above, as well as information concerning, inter alia, 
(
1) criteria used to transfer employees; 
(
2) compensations 
package to emp
loyees who had relocated; 
(
3) wage rates and 
classifications at both facilities; 
(
4) wages paid to each emplo
y-
ee; 
(
5) overtime hours; 
(
6)  job descriptions/and or job duties, 
departments, and classifications; 
(
7) compliance with OSHA 
standards and reportin
g requirements; 
(
8) cost of medical and 
other insurance; 
(
9) all plant rules and regulations; 
(
10) various 
leave amounts and costs; 
(
11) bonuses; 
(

n-
sations programs; 
(
13) amount and cost of safety equipment; 
(
14) any other fringe benefits; and 
(
15) most recent EEO
-
1 
report filed.
 
Flippo testified that he wanted the information so that his 
staff could prepare to negotiate a collective
-
bargaining agre
e-
ment for the Tuscaloosa facility, which would become an 
amalgamated local.  
 
Dennis responded by letter of October 25, in which he stated 
that neither the USW International nor District 9 was the cert
i-
fied bargaining representative for employees at the pla
nt, and 

requests for information.
12
 
Unilateral Change
 
The Respondent admittedly created a new unit job position 

the Union with prior noti
ce and an opportunity to bargain, and I 
so find. 
 
Interrogation 
 
Within a week or two after Mitchell transferred to Tusc
a-
loosa in mid
-
September, Smith asked him in to his temporary 
office in a trailer, to talk about leadership.  Early on, Smith 

 

13
  
Mitchell a
n-
swered rhetorically, why not?  Smith then explained his leade
r-
sh
ip philosophy, drawing pictures
 
on a sketch pad as he went 
along.  He said that there was more flexibility and less expense 
without a union.  Mitche
ll asked what those expenses were.  
Smith replied, union dues and legal fees for the Company for 
attorneys negotiating and reviewing contracts.  
 
On the morning of October 25, Smith asked Talley to come 
to his office at the Tuscaloosa facility.  There, Smi
th asked him 

14
  
Talley replied 
with his reasons for wanting union representation.  Smith then 
stated that a union was divisive, was an added expense to the 
company and to employees, and restrained company growth.  
He discussed his concept of team leadership and said that ma
n-

u-
mors.
15
 
                                        
                  
 
12
 
Jt. Exh. 8.
 
13
 
Tr. 177.
 
14
 
Tr. 39
,
 
41.
 
15
 
Dennis and Smith conducted such a meeting on October 27.  The 
General
 
Counsel does not allege that anything they said violated the 
Act.
 
Analysis and Conclusions
 
Failure to Recognize and Bargain
 

o-
cation, a unio
n is entitled to continued recognition and to have 
an existing collective
-
bargaining agreement remain in effect, 
provided operations and equipment remain substantially the 
same at the new location, and a substantial percentage of e
m-
ployees at the old facil
ity transfer to the new location.  
Rock 
Bottom Stores
, 312 NLRB 400, 402 (1993), enfd. 51 F.3d 366 
(2d Cir. 1995).
 
Westwood Import Co.
, 251 NLRB 1213, 1214 


transferees from the old 
facility constitute at least approximately 40 percent of the new 

Rock Bottom Stores
,
 
supra 
at 
402; 
Harte & Co.
, 278 NLRB 947, 948 (1986); 
Westwood I
m-
port Co.
,
 
supra
 
at 1216 fn. 8.  
 
 
Here, the Respo
ndent has admitted, both in its answer 
and/or by stipulations, that it has continued to operate the Tu
s-
caloosa facility in basically unchanged form and that a majority 
of its Tuscaloosa employees were previously employed at the 
Bogalusa facility.   The Res
pondent also admittedly refused to 

,
 
September 23, and Oct
o-
ber 19 requests for such.
 
The Respondent provided no evidence that the Union has e
v-
er lost the support of a majority of unit employees, whether in 
Bogalusa or Tus
caloosa, and does not now argue this as a basis 
for nonrecognition of the Union.  Accordingly, I need not di
s-

rebuttable because the collective
-
bargaining agreement, by its 
express terms, terminat
ed upon the relocation.   Suffice to say, 
the Respondent failed to establish that at the time it withdrew 
recognition, the union had actually lost majority status.  See 
Levitz Furniture Co. of the Pacific,
 
333 NLRB 717, 717 (2001).  
Nor does the Respondent
 
now argue that the Union waived any 
rights to represent relocated employees. 
 
Rather, the Respondent contends that it has no current ba
r-
gaining obligation because of the following factors combined:  
(
1) the conjunctive definition of the certified bargaini
ng repr
e-
sentative as both the International and its designated Local 189; 
(
2) the significant distance of the move;
 
(
 
3) the absence of 
animus behind the decision to locate; 
(

requirement that employees continue to express a desire f
or 
unionization; 
(
5) the geographic definition in the collective
-
bargaining agreement (Bogalusa); and 
(
6) the solicitation by the 
Union of postrelocation authorization cards.
16
  
 

Board decisions or court
 
cases directly supporting the R
e-

 

-
bargaining relationship has 
been with the USW International, not separately with its subo
r-
dinate components, whose bargaining authority and represent
a-
tional au
thority derived entirely from their affiliation with the 
USW International.  I therefore deem wholly lacking in merit 
                                        
                  
 
16
 
R. Br. at 5

6.  
   
 
 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
528
 

certified bargaining representative in the l
abor agreement, 
and/or the p
ost
relocation change in union district or local juri
s-
diction, stripped the Union of its representational status.  
 
Nor did the fact that the move was some distance away d
e-
prive the Union of that status.  To hold otherwise would be to 
allow an employer to e
vade its collective
-
bargaining oblig
a-
tions simply by moving further away

leading to the untenable 
result of making relocation more onerous on unionized e
m-
ployee.  
 
Whether or not the relocation was motivated by antiunion or 
other unlawful reasons is not de

to continued representational status.   See 
J.
 
R. Simplot Co.
, 311 
NLRB 572, 579; 
Westwood Import Co.,
 
supra at 1213.
 

p-
por
t
ing its claim that the Union has an internal 
requirement that 
employees continue to express a desire for unionization.  I will 
not shoulder that responsibility or address this point further.  
 
Although the geographic definition in the collective
-
bargaining agreement was Bogalusa, there was no languag


e-
quivocally demonstrate that the parties envisioned a disma
n-
tlement of the Bogalusa plant and transfer of its operations 
elsewhere.  Moreover, the parties signed an MOA regarding 
post
-
reloc
ation employment of Bogalusa employees.  As noted, 
the Respondent does not allege that Union ever waived any 
rights to represent them after the relocation. 
 
  

in no way serves as an admission aga
inst interest or supports 

a representation petition to establish postrelocation majority 
status.  Indeed, the card check revealed that the Union conti
n-
ued to enjoy such status after the move t
o Tuscaloosa. 
 
Accordingly, I conclude that the Respondent was required to 
continue to recognize the Union and bargain with it as the co
l-
lective
-

employees and that its failure to do so since on about
 
October 
25 violated Section 8(a)(5) and (1) of the Act.
 
Failure to Provide Information
 
An employer is obliged to supply information requested by a 
collective
-
bargaining representative that is relevant and nece
s-

onsibilities to the 
employees it represents.  
NLRB v. Acme Industrial Co.
, 385 
U.S. 432 (1967); 
NLRB v. Truitt Mfg. Co.
, 351 U.S. 149 (1956).   
When the requested information concerns terms and conditions 
of employment of bargaining
 
unit, that information 
is presum
p-
tively relevant, and the respondent must provide it.  
Chrysler, 
LLC,
 
355 NLRB 
307
, 
314
 
(2010); 
Contract Flooring Systems
, 
344 NLRB 925, 928 (2005).  
 
Here the information that the Union sought by its letters of 
August 31, September 23, and Octobe
r 19 related directly to 

wages and other compensation, and health and safety matters.  
Accordingly, the information that that the Union requested was 
presumptively relevant, the Respondent has n
ever claimed ot
h-
erwise, and I conclude that the Respondent violated Section 
8(a)(5) and (1) since on about October 25 by failing to furnish 
it.
 
Unilateral Change
 
An employer violates Section 8(a)(5) and (1) of the Act 
when it unilaterally makes substantial
 
changes on subjects of 

other terms and condition of employment, without first affor
d-
ing notice and a meaningful opportunity to bargain to the union 
representing employees.  
NLRB v. Katz
, 369 U.S. 7
36 (1962); 
United Cerebral Palsy of New York City
, 347 NLRB 603, 608 

r-
gaining unit is such a mandatory subject of bargaining.  
Spurl
i-
no Materials, LLC
, 353 NLRB 1198, 1198 (2009), reaffirmed 
355 NLR
B 
409
 
(2010), enfd. 
645 
F.3d 
870
 
(7th Cir. 2011).
 
I therefore conclude that by admittedly creating the new unit 

providing the Union prior notice and an opportunity to bargain, 
the Respondent vio
lated Section 8(a)(5) and (1) of the Act.
 
Alleged 
8(
a
)(1)
 
Violations
 
A statement from an employer is an unlawful threat under 
Section 8(a)(1) if it interferes with, restrains, or coerces e
m-
ployees in the exercise of their Section 7 rights. 29 U.S.C. § 
158(a).   Not all employer interrogations are per se illegal.  
Rather, the test is whether, under all the circumstances, the 
interrogation tends to interfere with, restrain, or coerce emplo
y-
ees.  
Matthews Readymix, Inc.
, 324 NLRB 1005, 1007 (1997); 
Rossmor
e House
, 269 NLRB 1176, 1176

1178 (1984).
 
Here, Smith, a high
-
level manager, called Mitchell and Ta
l-
ley individually into his office and asked them why they wan
t-
ed a union, in conversations in which he attempted to persuade 
them that they and the Company w
ould be better off without 
their having union representation.  In these circumstances, I 

effect of discouraging employees from supporting the Union 
and thereby constituted unlawful interrogatio
n.   
 
Ergo, I conclude that the Respondent violated Section 8(a)(1) 
by unlawfully interrogating employees in about late September 
and on October 25 about their union sympathies.
 
C
ONCLUSIONS OF 
L
AW
 
1.  The Respondent is an employer engaged in commerce 
withi
n the meaning of Section 2(2), (6), and (7) of the Act.
 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act.
 
3.  By the following conduct, the Respondent has engaged in 
unfair labor practices affecting commerce within the me
aning 
of Section 2(6) and (7) of the Act and violated Section 8(a)(5) 
and (1) of the Act:
 
 
(a) Failed and refused to recognize and bargain with the U
n-
ion as the collective
-
bargaining representative of unit emplo
y-
ees in Tuscaloosa, Alabama.
 
 
(b) Failed and 
refused to provide the Union with info
r-
mation that the Union
 
requested concerning the terms and co
n-
ditions of employment of unit employees.
 
(c) Created the new unit job position of lead shipper wit
hout 
first providing the Union 
notice and an opportunity to bargain. 
 
 GAYLORD CHEMICAL CO
.
 
 
 
529
 
4.  By interrogating employees about their union sympathies, 
the Respondent has engaged in unfair labor practices affecting 
commerce within the meaning of Section 2(6) and (7) of the 
Act and violated Section 8(a)(1) o
f the Act.
 
R
EMEDY
 
Having found that the Respondent has engaged in certain u
n-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effect
u-
ate the policies of the Act.
 
Since the Respondent
 
unilaterally created a new unit position 
of lead shipper, the Respondent shall be ordered to make any 
unit employees whole for any loss of earnings and other ben
e-
fits they may have suffered.  The make
-
whole remedy shall be 
computed in accordance with 
Ogle
 
Protection Service.
, 183 
NLRB 682 (1970), enfd. 444 
F
.2
d
 
502 (6th Cir. 1971), with 
interest at the rate prescribed in  
New Horizons
,
 
283 NLRB 
1173 (1987), compounded daily as prescribed in  
Kentucky 
River Medical Center
, 356 NLRB 
6
 
(2010).
 
On these findin
gs of fact and conclusions of law and on the 
entire record, I issue the following recommended
17
 
ORDER
 
The Respondent, Gaylord Chemical Co., LLC, Tuscaloosa, 
Alabama, its officers, agents, successors, and assigns, shall
 
1.  Cease and desist from
 
 
(a) Failing
 
and refusing to recognize and bargain with the 
Union as the collective
-
bargaining representative of unit e
m-
ployees in Tuscaloosa, Alabama.
 
(b) Failing and refusing to provide the Union with info
r-
mation that the Union requests that is relevant and necessar
y 
for it to perform its duties as a collective
-
bargaining represent
a-
tive.
 
(c) Creating new unit job positions without first providing 
the Union with notice and an opportunity to bargain. 
 
(d)  Interrogating employees about their union sympathies.
 
(e) In an
y like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.
 
2.  Take the following affirmative action necessary to effe
c-
tuate the policies of the Act.
 
(a) Recognize an
d bargain on request with the Union.
 
(b) Furnish the Union with the information that it requested 
on August 31, September 23, and October 19, 2010.
 

new unit position of lead shipper. 
 
(d) Make unit employees whole for any loss of earnings and 
other benefits they suffered as a result of the unilateral creation 
of the new unit position of lead shipper, as set forth above in 
the Remedy section.
 
(e) Within 14 days after service by the Regio
n, post at its f
a-
cility in Tuscaloosa, Alabama, copies of the attached notice 
                                        
                  
 
17
 
If no exceptions are filed as provided by Sec. 102.46 of the 

m-
mended Order shall, as provided in 
Sec. 102.48 of the Rules, be adop
t-
ed by the Board and all objections to them shall be deemed waived for 
all purposes.
 

18
 
 
Copies of the notice, on forms provided 
by the Regional Director for Region 10, after being signed by 

sted by 
the Respondent and maintained for 60 consecutive days in co
n-
spicuous places including all places where notices to employees 
are customarily posted.  In addition to physical posting of paper 
notices, notices should be distributed electronically, suc
h as by 
email, posting on an inranet or an internet site, and/or other 
electronic means, if the Respondent customarily communicates 
with its employees by such means.  Reasonable steps shall be 
taken by the Respondent to ensure that the notices are not a
l-
te
red, defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Respondent 
has gone out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its 
own 
expense, a copy of the notice to all current employees and 
former employees employed by the Respondent at any time 
since October 1, 2010.
 
(f) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible
 
official
 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor 
Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on your b
e-
half
 
Act together with other 
employees for your benefit and 
protection
 
Choose not to engage in any of these protected activ
i-
ties
 
 
W
E WILL NOT
 
fail and refuse to recognize and bargain with 
the United Steelworkers Union (the Union) as your recognized 
collective
-
bargaining representative
.
 
W
E WILL NOT
 
fail and refuse to provide the Union with i
n-
formation that it requests that is relevant and necessary for it to 
perform its duties as your collective
-
bargaining representative.
 
W
E WILL NOT
 
create new unit job positions without first a
f-
fording
 
the Union notice and an opportunity to bargain.
 
W
E WILL NOT
 
question you about your union sympathies.
 
W
E WILL NOT
 
in any like or related manner interfere with, r
e-
strain, or coerce you in the exercise of your rights under Se
c-
tion 7 of the Act, as set forth
 
at the top of this notice.
 
W
E WILL 
bargain with the Union on its request.
 
                                        
                  
 
18
 
 
If this Order is enforced by a judgment of a United States court of 

a-

g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
530
 
W
E WILL 
furnish the Union with the information that it r
e-
quested on August 23, September 23, and October 31, 2010, 
concerning your terms and conditions of employment.
 
W
E WILL

lead shipper position or bargain with the Union over it. 
 
W
E WILL 
make any unit employees whole, with interest, for 
any loss of earnings and other benefits suffered as a result of 
our unilateral creatio
n of the lead shipper position.
 
G
AYLORD 
C
HEMICAL 
C
O
.,
 
LLC
 
 
 
